THE COURT.
The defendant in this case was convicted of a misdemeanor under the Juvenile Court Law of the state of California (Deering's Gen. Laws 1923, Act No. 3966) and has appealed to this court from such judgment of conviction. Bail, upon appeal, was denied in the trial court.
[1] This case, in all particulars, is identical with that ofIn re Martinson, ante, p. 393 [262 P. 474], on petition for writ of habeas corpus, this day decided. Upon the authority of that case the petitioner herein is admitted to bail, pending appeal, upon giving a bond in the sum of $1,500, with sureties approved by a judge of the superior court of Sonoma County. *Page 796